Citation Nr: 0419392	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  02-18 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic unstable left 
ankle with surgical history of lateral stabilization, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel




INTRODUCTION

The veteran served on active duty from March 1982 to March 
1986.  This matter arises from a December 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied 
entitlement to an increased rating for left ankle disability, 
currently evaluated as 20 percent disabling.  


FINDING OF FACT

The veteran's service connected left ankle disability is 
manifested by marked limited of motion with no evidence of 
ankylosis or malunion of the tibia and fibula; the veteran 
has not submitted evidence tending to show that his left 
ankle disability is unusual, requires frequent periods of 
hospitalization or causes unusual interference with work 
other than that contemplated within the schedular standards.  


CONCLUSION OF LAW

The criteria for a rating greater than 20 percent for a 
chronic unstable left ankle with surgical history of lateral 
stabilization have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Board observes that legislation enacted by Congress has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West 2002)); see also 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In this regard, all the VCAA requires in 
this regard is that the duty to notify is satisfied and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
December 2001 rating decision and October 2002 statement of 
the case, the veteran and his representative were apprised of 
the applicable law and regulations and given notice as to the 
evidence needed to substantiate his claim.  In addition, by a 
letter dated in August 2001, the RO explained the provisions 
of the VCAA, gave notice of the evidence needed to 
substantiate the claim on appeal, and asked the veteran to 
submit or authorize the RO to obtain additional relevant 
evidence.  The Board finds that there is no defect with 
respect to the timing of the VCAA notice, inasmuch as the 
VCAA notice letter was mailed to the veteran prior to the 
RO's consideration of his claim for an increased rating.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  

With respect to the duty to assist, review of the claims 
folder reveals that the veteran has submitted evidence of his 
"most recent treatment."  This includes a report from C. 
Janecki, M.D., dated in March 2001 and a report from E. 
Feldman, dated in October 2001.  The veteran has not 
identified any additional medical evidence.  The veteran was 
also furnished with a development letter in June 2001, which 
outlined the evidence he needed to submit to establish his 
claim for an 


increased rating.  The veteran furnished his response to this 
letter in July 2001.  The veteran was also afforded a VA 
orthopedic examination for the purpose of determining the 
nature and severity of his service-connected left ankle 
disability.  The Board therefore concludes that the veteran's 
appeal is ready to be considered on the merits.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2003).  Separate diagnostic codes identify 
the various disabilities. 38 C.F.R. § 4.1 (2003) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2003) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2003) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the CAVC has held that, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2003).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2003).

While there is no specific Diagnostic Code with criteria for 
rating synovitis, Diagnostic Code 5020, provides that 
synovitis is to be rated on the basis of limitation of motion 
of the affected part.  38 C.F.R. § 4.71a.

Diagnostic Code 5271 provides that where there is moderate 
limited motion of the ankle a 10 percent rating will be 
assigned.  Where there is marked limited motion of the ankle 
a 20 percent evaluation will be assigned.

Service connection for chronic unstable left ankle with 
history of surgical repair was granted in December 1988.  A 
10 percent disability evaluation was assigned.  Following 
additional surgery in 1997, the disability rating was 
increased to 20 percent.  

Evidence received in support of the veteran's claim for an 
increased evaluation includes the aforementioned reports from 
Drs. Feldman and Janecki.  The October 2000 report from Dr. 
Feldman indicated that the veteran was seen for complaints of 
pain, "giving way", and numbness and tingling of the left 
ankle.  The veteran reported that left ankle pain prevented 
him from standing.  He said he had lost his job because of 
his left ankle disability.  There was no gross abnormality 
evident on physical examination.  The veteran was able to 
walk on his toes and heels.  Inversion rotation and eversion 
stress produced discomfort.  Range of motion of the ankle was 
full.  Anterior and posterior drawer were negative.  There 
was a positive Tinsel's test when percussing the posterior 
tibial nerve at the level on the medial malleous.  The 
diagnosis was early degenerative osteoarthritis and synovitis 
of the left ankle.  

In March 2001 report from Dr. Janecki, the veteran was noted 
to complain of stiffness of the left ankle.  He said he 
experienced an aching pain on prolonged standing or walking.  
He indicated that he had lost his job as a letter carrier due 
to his left ankle disability.  He walked with a relatively 
normal gait but the examiner noted that the veteran had a 
pronation of the mid and forefoot as he walked.  The veteran 
was capable of walking on his heels and toes and did not have 
significant varus of the heel.  However, when in stance 
phase, the veteran had an eversion of the entire foot.  On 
range of motion, there was 5 degrees extension, 45 degrees 
flexion, 10 to 15 degrees inversion, and 10 degrees eversion.  
Drawer, inversional stress test, and talar tilt tests were 
all negative.  The tendons were all functioning.  No peroneal 
tendon subluxation was noted.  There was mild crepitation 
noted within the ankle.  There was some diminished sensation 
over the surgical scar.  Strength was 5 out of 5.  MRI and X-
ray reports revealed the presence of degenerative arthritis.   
The diagnosis, in pertinent part, was persistent synovitis 
and impingement of the left ankle.  

The veteran was afforded a VA orthopedic examination in 
October 2001.  He complained of constant left ankle pain.  On 
a scale of 1 to 10, he said his level of pain was 5.  He 
stated the pain was reproducible with weight bearing.  He 
denied acute flare-ups.  He indicated that he could stand for 
10 to 20 minutes before experiencing an onset of pain.  The 
veteran said his ankle had been more stable since his 1997 
surgery, but that he now experienced occasional stiffness in 
the joint with edema.  He denied any episodes of dislocations 
or recurrent subluxations.  There was no inflammatory 
component to the veteran's discomfort.  He stated he was 
unable to run or jump because of ankle pain, and that he 
found it difficult to work at his job.  

On physical examination, the veteran had a grossly intact 
neurological sensation.  The surgical scars were intact and 
well-healed.  He was tender over the anterior talofibular 
ligament of the lateral aspect of the left foot.  He was able 
to dorsiflex to 5 degrees and plantar flex to 40 degrees, 
which was considered normal.  There was tenderness on all 
ranges of motion.  The examiner indicated that the veteran 
would likely experience a loss of motion as the day 
progressed.  He estimated that the overall loss of motion 
would be about 50 percent.  The veteran had no weakness over 
the ankle.  Muscle strength was 5 out of 5.  He had an 
unstable eversion component.  He was a pronator on weight 
bearing.  He had an everted resting 


calcaneal stance position and positive Helsings sign.  There 
was a pronation of approximately 4 degrees on weight bearing.  
There was no ankylosis of the ankle joint.  There was 4 
degrees of rear foot valgus on weight bearing.  X-rays showed 
anterior ankle joint impingement.  

Based on the above evidence, the Board finds that a rating in 
excess of 20 percent for the veteran's left ankle disability 
is not warranted.  The veteran is already receiving the 
maximum rating assignable under Diagnostic Code 5271.  

In denying the veteran's claim for an increased evaluation, 
the Board has considered the provisions of 38 C.F.R. §§ 4.40 
and 4.45 as interpreted in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  There is no basis for a rating in excess of 20 
percent based on limitation of motion due to any functional 
loss as the veteran is receiving the maximum schedular rating 
for limitation of motion of the ankle.  Johnston v. Brown, 10 
Vet. App. 80 (1997).

The Board acknowledges that there is evidence of degenerative 
changes in the left ankle.  However, because the veteran is 
already receiving the maximum evaluation for limitation of 
motion, additional compensation for arthritis pursuant to 
Diagnostic Code 5003 is not warranted.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2003).

The Board has also looked at other Diagnostic Codes for 
rating ankle disability and they do not provide a method for 
assigning a higher evaluation.  The veteran does not have 
malunion or nonunion of the tibia and fibula, ankylosis of 
the ankle, ankylosis of subastragalar or tarsal joint, or 
malunion of the os calcis or astragalus.  Therefore, 
Diagnostic Codes 5262, 5270, and 5272-5273 are not 
applicable.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension (C&P) 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R. § 3.321(b)(1) (2003).  The criterion for such an 
award is a finding that the case presents an exceptional or 
unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The evidence of record does not indicate the veteran is 
frequently hospitalized for service-connected ankle 
disability.  There is some evidence that the veteran's left 
ankle disability interferes with his employment.  In a 
decision rendered in September 2002, the Board held that the 
veteran was entitled to vocational rehabilitation and 
training under 38 U.S.C.A. Chapter 31 based on the finding 
that the veteran's left ankle disability prevented him from 
"obtaining and retaining employment" consistent with his 
abilities.  The finding was based, in part, on the reports 
received from Drs. Feldman and Janecki and the VA 
examination.  The RO considered this evidence in its October 
2002 Statement of the Case and specifically concluded that 
the veteran's case did not present such an unusual disability 
picture to support a referral to the Director of C&P Services 
for an extraschedular evaluation.  The Board concurs.  The 
current evaluation is consistent with a marked limitation of 
function in the ankle and is adequate to compensate him for 
the considerable industrial impairment that results.  See 
38 C.F.R. §§ 4.1, 4.10.  The Board finds that the 20 percent 
disability evaluation currently assigned to the veteran's 
left ankle disability clearly contemplates any interference 
with employment that may occur.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  See VAOPGCPREC 6-96.




ORDER

Entitlement to service connection for a chronic unstable left 
ankle with surgical history of lateral stabilization, 
currently rated as 20 percent disabling, is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



